Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 1 of 15



                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA


 ISAAC INDUSTRIES, INC.,                                        CASE NO.:
 a Florida Corporation

          Plaintiff,

 vs.

 PETROQUIMICA DE VENEZUELA, S.A.,
 BARIVEN, S.A., PDVSA SERVICES, B.V.,
 PETROLEOS DE VENEZUELA, S.A.

          Defendants.

 _____________________________________/

                                            COMPLAINT

          Plaintiff, ISAAC INDUSTRIES, INC., a Florida Corporation, hereby sues Defendants,

 PETROQUIMICA DE VENEZUELA, S.A., BARIVEN, S.A., PDVSA SERVICES, B.V.,

 PETROLEOS DE VENEZUELA, S.A., and for its Complaint alleges:

          1.          Plaintiff, ISAAC INDUSTRIES, INC. (“ISAAC”) is a Florida Corporation

 formed under the laws of the State of Florida with its principal place of business located in

 Miami-Dade County, Florida.

          2.          Plaintiff, ISAAC INDUSTRIES, INC. was founded in 1970 and engages in the

 wholesale distribution of chemicals and allied products.

          3.          Defendant, PETROQUIMICA DE VENEZUELA, S.A. (“PEQUIVEN”), is a

 foreign entity located in the Bolivarian Republic of Venezuela. PEQUIVEN operates as a

 petrochemical company engaged in the production and sale of petrochemical products which

 includes fertilizers, industrial chemical products, olefins, and plastic resins.




 {11066/00571517.1}                                 1
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 2 of 15



          4.          Defendant, PETROLEOS DE VENEZUELA, S.A. (“PDVSA”) is a foreign entity

 located in the Bolivarian Republic of Venezuela. PDVSA is a Venezuelan state-owned and

 state-controlled oil company. PDVSA and its subsidiaries and affiliates are responsible for the

 exploration, production, refining, transportation, and trade in energy resources in Venezuela and

 provide funding for other operations of the Venezuelan government.

          5.          Defendant, BARIVEN, S.A., (“BARIVEN”) is a foreign entity located in the

 Bolivarian Republic of Venezuela. BARIVEN is a wholly owned subsidiary of Defendant,

 PDVSA, and is primarily engaged in acquisition of equipment and machinery used in the oil

 exploration and extraction processes of PDVSA. BARIVEN is merely an agent through which

 PDVSA conducts business in this jurisdiction.

         6.           Defendant, PDVSA SERVICES, B.V. (“PSBV”), is a foreign entity located in in

 the Netherlands. PSBV acts as the purchasing agent for Defendant, BARIVEN.

         7.           This Court has subject matter jurisdiction over this action pursuant to 28 § 1332

 because the amount in controversy exceed $75,000, the Plaintiff is a citizen of Florida, and the

 Defendants are foreign entities.

         8.           This Court has personal jurisdiction over Defendants, BARIVEN, PDVSA, and

 PSBV because they conducted business in this State by sending purchase orders to a Florida

 Corporation.         These entities agreed to tender all payments required by those purchase orders

 within this State. Finally, these entities breached the requirement to tender payment, which

 caused harm to ISAAC, a Florida corporation.

          9.          This Court has personal jurisdiction over Defendant, PEQUIVEN because it

 entered into an agreement requiring it to tender certain payments within this State. Additionally,

 PEQUIVEN breached the agreement to tender payment, which caused harm to ISAAC, a Florida




 {11066/00571517.1}                                   2
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 3 of 15



 corporation. Finally, PEQUIVEN expressly agreed not to challenge jurisdiction in the agreement

 at issue.

         10.          This Court has personal jurisdiction over Defendant, PDVSA, based upon the

 activities of BARIVEN and because BARIVEN is merely an agent through which PDVSA

 conducts business in this jurisdiction.

          11.         Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) in that a

 substantial part of the events or omissions giving rise to the claim occurred herein.

          12.         All conditions precedent to this action have occurred or have been waived.

                                       GENERAL ALLEGATIONS

          13.         In 2014, Plaintiff entered into a contract to sell BARIVEN, PSBV, and PDVSA

 $17,831,772.18 worth of 2-Ethylhexanol, which were delivered as ordered. Included with those

 shipments were three invoices, which were broken down as follows:

                      a. Invoice 250122, dated 7/6/14, in the amount of $5,941,928.83. Payment on

                         this invoice was due on September 4, 2014;

                      b. Invoice 25012, dated 7/6/14, in the amount of $5,950,000.00. Payment on this

                         invoice was due on September 4, 2014;

                      c. Invoice 25114, dated 9/19/14, in the amount of $5,939,843.35. Payment on

                         this invoice was due on November 18, 2014;

 See Composite Exhibit “A.”

          14.         Defendants, BARIVEN, PSBV, and PDVSA failed to pay any of the above

 referenced invoices when they became due.




 {11066/00571517.1}                                   3
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 4 of 15



          15.         As a result of BARIVEN, PSBV, and PDVSA’s collective failure to remit

 payment for the above referenced goods, Defendant, PEQUIVEN undertook the obligation to

 make the payments owed to ISAAC.

          16.         Specifically, after being asked by PEQUIVEN’s Manager of Planning and Market

 Intelligence to attend a meeting at the Viceroy Hotel on Brickell Avenue in Miami, Florida on

 September 24, 2016, ISAAC and PEQUIVEN entered into a written agreement regarding the

 payment obligation.          A true and correct copy of the written agreement with an attached

 translation is attached as Exhibit “B.”

          17.         Pursuant to this written agreement, PEQUIVEN agreed to pay Plaintiff the sum of

 Seventeen Million Eight Hundred Thirty One Thousand Seven Hundred Seventy-two Dollars

 and Eighteen Cents ($17,831,772.18) in consideration for ISAAC’s release of the debt owed by

 BARIVEN, PSBV and PDVSA. This release was wholly contingent upon full payment by

 PEQUIVEN and barring such full payment, BARIVEN, PBSV, and PDVSA remained

 responsible for the outstanding balance. See Id. at pg. 2.

          18.         Pursuant to the written agreement, and with the 6% agreed upon interest rate

 contained therein, PEQUIVEN became obligated to remit payments to ISAAC under the

 following schedule:

                      a. $2,947,541.93 on or before December 31, 2016

                      b. $3,030,897.76 on or before March 31, 2017;

                      c. $2,992,000.99 on or before June 30, 2017;

                      d. $2,952,189.00 on or before September 30, 2017;

                      e. $2,910,088.96 on or before December 31, 2017;

                      f. $2,866,158.48 on or before March 31, 2018;




 {11066/00571517.1}                                  4
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 5 of 15



                      g. $2,825,431.27 on or before June 30, 2018.

 Id.

          19.         Recognizing the enforceability of its obligations under the written agreement,

 PEQUIVEN honored the agreement and timely tendered the first payment required.

          20.         However, PEQUIVEN failed to comply with the remainder of the payment

 schedule and is therefore, in breach of the written agreement.

          21.         Additionally, BARIVEN, PSBV, and PDVSA have failed to tender any of the

 payments due pursuant to the purchase orders dated July 6, 2014 or September 19, 2014.

                            COUNT I – BREACH OF WRITTEN CONTRACT
                                         (Against Pequiven)

          22.         Plaintiff re-alleges the allegations contained in paragraphs 1 through 21 as if fully

 set forth herein.

          23.         In 2016, ISAAC and PEQUIVEN entered into a written agreement. A true and

 correct copy of the written agreement with an attached translation is attached as Exhibit “B.”

          24.         Pursuant to this written agreement, PEQUIVEN agreed to pay Plaintiff the sum of

 Seventeen Million Eight Hundred Thirty One Thousand Seven Hundred Seventy-two Dollars

 and Eighteen Cents ($17,831,772.18) in consideration for Plaintiff’s release of the debt owed by

 BARIVEN, PSBV and PDVSA. This release was wholly contingent upon full payment by

 PEQUIVEN and barring such payment, BARIVEN, PBSV, and PDVSA remained responsible

 for the outstanding balance. See Id. at pg. 2.

          25.         Pursuant to the written agreement, and with the 6% agreed upon interest rate,

 PEQUIVEN was required to remit payments under the following schedule:

                      a. $2,947,541.93 on or before December 31, 2016

                      b. $3,030,897.69 on or before March 31, 2017;



 {11066/00571517.1}                                     5
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 6 of 15



                      c. $2,992,000.92 on or before June 30, 2017;

                      d. $2,952,188.92 on or before September 30, 2017;

                      e. $2,910,088.89 on or before December 31, 2017;

                      f. $2,866,158.41 on or before March 31, 2018;

                      g. $2,825,431.20 on or before June 30, 2018.

          26.         Recognizing the enforceability of its obligations under the written agreement,

 PEQUIVEN honored the agreement and tendered the first payment required on December 31,

 2016 in the amount of $2,947,542.00.

          27.         However, PEQUIVEN failed to comply with the remainder of the payment

 schedule and is therefore, in breach of the written agreement.

          28.         As a result of the above described breach, Plaintiff has been damaged in the

 amount of the entire balance outstanding principal amount of $16,702,732.62 plus interest due at

 time of payment of this balance.

          WHEREFORE, Plaintiff, ISAAC INDUSTRIES, INC. hereby demands judgment be

 entered against Defendant, PETROQUIMICA DE VENEZUELA, S.A. (“PEQUIVEN”) in the

 amount of $16,702,732.62 plus interest due at time of payment of this balance in addition to all

 costs incurred in this matter.

                                  COUNT II – BREACH OF CONTRACT
                                   (Against Bariven, PSBV, and PDVSA)

          29.         Plaintiff re-alleges the allegations contained in paragraphs 1 through 21 as if fully

 set forth herein.

          30.         In 2014, Plaintiff entered into a contract to sell BARIVEN, PDVSA and PSBV

 $17,831,772.18 worth of 2-Ethylhexanol, which were delivered as ordered. Included with those

 shipments were three invoices, which were broken down as follows:



 {11066/00571517.1}                                     6
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 7 of 15



                      a. Invoice 250122, dated 7/6/14, in the amount of $5,941,928.83. Payment on

                         this invoice was due on September 4, 2014;

                      b. Invoice 25012, dated 7/6/14, in the amount of $5,950,000.00. Payment on this

                         invoice was due on September 4, 2014;

                      c. Invoice 25114, dated 9/19/14, in the amount of $5,939,843.35. Payment on

                         this invoice was due on November 18, 2014;

 See Composite Exhibit “A.”

          31.         Defendants, BARIVEN, PSBV, and PDVSA failed to pay any of the above

 referenced invoices when they became due.

          32.         Notwithstanding, due to a partial payment received from PEQUIVEN, the

 principal amount remaining due is $16,702,732.62

          WHEREFORE, Plaintiff, ISAAC INDUSTRIES, INC. hereby demands judgment be

 entered against Defendants, BARIVEN, PSBV, and PDVSA in the amount of $16,702,732.62

 plus interest due at time of payment of this balance in addition to all costs incurred in this matter.

                                     COUNT III – ACCOUNT STATED
                                    (Against Bariven, PSBV, and PDVSA)

          33.         Plaintiff re-alleges the allegations contained in paragraphs 1 through 21 as if fully

 set forth herein.

          34.         In 2014, Plaintiff entered into a contract to sell BARIVEN, PDSVSA, and PSBV

 $17,831,772.18 worth of 2-Ethylhexanol, which were shipped under three separate purchase

 orders. The purchase orders are as follows:

                      a. Invoice 250122, dated 7/6/14, in the amount of $5,941,928.83. Payment on

                         this invoice was due on September 4, 2014;




 {11066/00571517.1}                                     7
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 8 of 15



                      b. Invoice 25012, dated 7/6/14, in the amount of $5,950,000.00. Payment on this

                         invoice was due on September 4, 2014;

                      c. Invoice 25114, dated 9/19/14, in the amount of $5,939,843.35. Payment on

                         this invoice was due on November 18, 2014;

 See Composite Exhibit “A.”

          35.         Defendants, BARIVEN, PSBV, and PDVSA agree that the above referenced

 statements are true and accurate and admit that they are liable for these payments.

          36.         Nevertheless, Defendants, BARIVEN, PSBV, and PDVSA failed to pay any of

 the above referenced invoices when they became due.

          37.         Notwithstanding, due to a partial payment received from PEQUIVEN, the

 principal amount remaining due is $16,702,732.62

          WHEREFORE, Plaintiff, ISAAC INDUSTRIES, INC. hereby demands judgment be

 entered against Defendants, BARIVEN, PSBV, and PDVSA for $16,702,732.62 plus interest due

 at time of payment of this balance in addition to all costs incurred in this matter.


                                                         Respectfully submitted,

                                                         HALL, LAMB, HALL & LETO, P.A.
                                                         2665 South Bayshore Drive - PH One
                                                         Miami, Florida 33133
                                                         TEL. 305-374-5030
                                                         FAX. 305-374-5033

                                                         /s/ Matthew P. Leto
                                                         MATTHEW P. LETO
                                                         Florida Bar No.: 014504
                                                         mleto@hlhlawfirm.com




 {11066/00571517.1}                                  8
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 9 of 15




                                  EXHIBIT
                                      A
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 10 of 15
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 11 of 15
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 12 of 15




                                  EXHIBIT
                                      B
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 13 of 15
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 14 of 15
Case 1:19-cv-23113-JLK Document 1 Entered on FLSD Docket 07/26/2019 Page 15 of 15
